UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7582



BOBBIE TODD,

                                             Plaintiff - Appellant,

          versus

BILLY LINKOUS, Sergeant,

                                              Defendant - Appellee,

          and

MONTGOMERY COUNTY JAIL,

                                                            Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-94-1056-R)

Submitted:     February 6, 1996         Decided:     February 16, 1996


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobbie Todd, Appellant Pro Se. Phillip Richard Lingafelt, GLENN,
FLIPPIN, FELDMANN & DARBY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm substantially on the reasoning

of the magistrate judge. Todd v. Montgomery County Jail, No.CA-94-
1056-R (W.D. Va. Sept. 29, 1995). We note that the Appellee's con-

duct was reasonable and did not substantially burden Appellant's

religious rights. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3